 In the Matter of THE CONNOR LUMBER AND LAND Co.andLOCAL 125,INTERNATIONAL WOODWORKERS OF AMERICA, C. I. O.Case No. R-2016.-Decided September 18, 1910Jurisdiction:lumber products manufacturing industry.Investigation and Certification of Representatives:existence of question:agreement as to; contract with defunct representative not asserted as a bar,no bar to ; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees of the Company at its Laona plant including truck drivers, lumberinspectors and those employees working under the supervision of independentcontractors and Adolph Otto, but excluding employees of the Laona & North-ern Railway Company, camp employees, independent contractors, timekeepers,plant clerks, office employees, executives, foremen and others having super-visory authority.Employees of a Railway Company, a subsidiary owned and controlled bythe Company, excluded from the appropriate unit although the Companydesires their exclusion and the Board included them in the unit foundappropriate in a prior case where union desires their exclusion and factsshowed that they were not eligible to membership in the union, are subjectto the Railroad Retirement Act, and unlike the Company's employees areexempt from the provisions of the Wages and Hours Law.Mr. Jacob I. Karro,for the Board.Mr. R. B. Graves,ofWisconsin Rapids, Wis., for the Company.Mr. John Maki,of Ironwood, Mich., for Local 125.Mrs. Mary Metlay Kaufman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 2, 1940, Local 125, International Woodworkers of America,affiliated with the Congress of Industrial Organizations, herein calledLocal 125, filed with the -Regional Director for the Twelfth Region(Milwaukee, Wisconsin) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Connor Lumber and Land Co.,' Laona, Wisconsin, herein called'The name of the Company was incorrectly stated in the petitionand formal documentssubsequent to the petition as Connor Land & Lumber Company. It was corrected byamendment at the hearing27 N. L. R. B, No. 66.306 THE COINER LUMBER AND LAND CO.307the Company, at its Laona plant and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.OnAugust 14, 1940, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and author-ized the Regional Director, to conduct it and to provide for anappropriate hearing upon due ' notice.On August 15, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, Local125, and upon Lumber & Sawmill Workers Local Union No. 2871,United Brotherhood of Carpenters and Joiners of America, affiliatedwith the American Federation of Labor, herein called Local 2871, andUnited Brotherhood of Carpenters and Joiners of America.Pursuant to the notice, a hearing was held on August 22, 1940, atLaona, Wisconsin, before Edward Grandison Smith, the Trial Exam-iner duly designated by the Board.The Board and the Companywere represented by counsel and Local 125 by the chairman of theProvisional Organizing Committee for Northern Wisconsin and upperMichigan; all participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing, the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company,aWisconsin corporation,is engaged in the manu-facture of lumber and wood products,including furniture and woodflour, with its principal office and place of business at Laona, Wis-consin.It is also engaged in the operation of a lumber mill atConnorsville,Michigan.This case is concerned with the Company'soperations in the State of Wisconsin.In, the course of its operations at its Laona mill the Company haspurchased and received large quantities of timber, wood,lumber andplant materials,consisting of iron, steel,nuts, bolts,copper,tin, wire,chemicals,and paints,from points outside the State of Wisconsin.In connectionwith its loggingand lumbering operations at variouspoints in the State of Wisconsin the Company has purchased and 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceived large quantities of plant and camp materials, includingbeds, blankets, saws, axes, automobiles, trucks, trailers, pumps, electricappliances, food, clothing, and other necessaries of life, from pointsoutside the State of Wisconsin.During the year 1939 about 20per cent of all the materials purchased and used by the Companyin itsWisconsin operations had their origin in States other thanthe State of Wisconsin.In the course of its operations in the State of Wisconsin the Com-pany has sold and shipped large quantities of its manufacturedlumber, furniture, wood products, and, wood byproducts from itsLaona mill to States other than the State of Wisconsin and to foreigncountries.During the year 1939 about 70 per cent of the aforesaidproducts manufactured by the Company in the course of its Wis-consin operations were shipped from the various points of its opera-tions in the State of Wisconsin to States of the United States otherthan the State of Wisconsin and to foreign countries.The Company owns, maintains, and operates the Laona & NorthernRailway Company, a corporation engaged in transporting, by steamrailroad, the products purchased and used by the Company at itsLaona plant, as well as the products manufactured by the Companyiiithe operation of its Laona plant.The tracks of the Laona &Northern Railway Company connect with the tracks of the SiouxThe Company employs approximately 400 employees, includingclerical and supervisory, at its Laona plant.III.THE QUESTION CONCERNING REPRESENTATIONLocal 125, InternationalWood Workers of America, is a labor,organization affiliated with the Congress of Industrial Organizations,admitting to membership all production and maintenance employeesof the Company working on sawmills or wood, and excluding allsupervisory employees and employees of the Laona & NorthernRailway Company.Lumber & Sawmill Workers Local Union No. 2871, United Brother-hood of Carpenters and Joiners of America, was2 a labor organiza-tion affiliated with the American Federation of 'Labor which admittedto,membership all production and maintenance employees of theCompany at its Laona plant and the employees of the Laona &Northern Railway Company.III.THE QUESTION CONCERNING REPRESENTATIONOn March 24, 1939, the Board certified Local 2871 as the exclusivebargaining representative of all the production and maintenance em-a In December 1939itsmembers voted to dissolveLocal 2871. THE COINER LUMBER AND LAND CO.309ployees of the Company, including the employees of the Laona &Northern Railway Company.'On August 12, 1939, Local 2871 en-tered into a -collective bargaining contract with the Company whichby its terms extends to June 1, 1941. In December 1939, at "a meetingcalled by the acting president of Local 2871, Jerry Godin, a votewas taken on a motion to dissolve that local. Seventy-five per centof the members who attended the meeting voted in favor of thedissolution.Shortly thereafter Godin informed United Brotherhoodof Carpenters and Joiners of America of such dissolution and nofurther meetings or business were conducted by Local 2871.On July 2, 1940, Local 125 filed its petition herein, requesting aninvestigation and certification of representatives.Subsequent to thefiling of the petition the Regional Director communicated with theState and international representatives of United Brotherhood of,Carpenters and Joiners of America and requested evidence of mem-bership in Local 2871 of the Company's employees.These represen-tatives replied that Local 2871 had no membership among theCompany's employees and made no claims to represent them.TheRegional Director further reported that Local 125 had submitted apetition signed by 303 of the Company's employees designating Local125 as their collective bargaining representative.. The parties stipu-lated at the hearing that a question concerning representation hadarisen.Although the Company maintains that its contract with Local 2871is binding upon its employees despite the dissolution of Local 2871,nevertheless it does not contend that the contract constitutes a barto the present proceeding. In view of the above circumstances andthe fact that the Company has not dealt with Local 2871 pursuant'to the contract since December 1939, the contract presents no bar toari investigation and certification of representatives in this case.4We find that a question has arisen concerning the representationof employees of the Company.Iv.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company-described in Section I above, has a close, intimate, and substantial8Matterof The Connor Lumber if Land CoandInternational Woodworkers of America,Local No 125 (CIO ), 11 N L R B 7914 SeeMatter of Shell Chemical CompanyandOilWorkers Inteinattional Union,formerlyInternationalAssociation of OilField,Gas Well,and Refinery Workers of America,4 N. L.R B. 259.Matter of Novelty Slipper CoandEmployees of Novelty Slipper Co., Inc., andBoot & Shoe Workers'Union,A. F. of L, 5N. L. R. B. 264;Matter ofWoodvilleLimeProducts CompanyandAmerican Federation of Labor,7 N. L. R.B. 396; See alsoMatterof Sound Timber CoandInt.Woodworkers of America,8 NL R.B. 844. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.--1V. THE APPROPRIATE UNITThe parties agreed at the'hearing that all production and mainte-nance employees of the Company at the Laona plant, including truckdrivers, lumber inspectors, and those employees working under thesupervision of independent contractors and Adolph Otto, but ex-eluding camp employees, independent contractors, timekeepers, plantclerks, office employees, executives, foremen, and others having super-visory authority, and specifically excluding Ed Bradle, James Cox,John Lily, Frank Bohman, Carl Treml, Kenneth Allen, KennethLiesch,Alvin Stauber, GlennWoodford, Frank Stauber, AlfredWard, Jerry Gilligin, John Matelski, Forrest Typton, and MarvinSalzman,5 constitute a unit appropriate for the purpose of collectivebargaining.'The parties disagree on the inclusion of the employees workingfor the Laona & Northern Railway Company. The Company con-tends that these employees should be included in the appropriateunit since they are under the same supervision and management asthe Company's employees.Local 125 contends that the employeesof the Laona & Northern Railway Company should be excludedfrom the appropriate unit.The employees of the Laona and Northern Railway Company, ofwhich there are approximately 25, were included in the unit foundto be appropriate by the Board on March 24, 1939,8 and Local 2871bargained on their behalf.These railroad employees, however, arenot eligible to membership in Local 125.They are subject to theRailroad Retirement Act' and unlike the Company's employees areexempt from the provisions of the Wages and Hours Law 8 In viewof the facts presented in this case we shall exclude the employeesof the -Laona & Northern Railway Company from the appropriateunit.We find that all production and maintenance employees of theCompany at the Laona plant, including truck drivers, lumber. inspec-tors, and those employees working under the supervision of independ-ent contractors and Adolph Otto, but excluding employees of theLaona & Northern Railway Company, camp employees, independent5 These named employees have minor supervisory duties."Matter of The Connor Lumber d Land Co.andInternationalWoodworkersof America,Local No 125(C. I. 0.), 11 N. L. R B. 791:50 Stat. 307.The Fair Labor -standards Act of 1938,52 Stat. 1060. nMCONNER LUMBERAND LANDCO.311contractors, timekeepers, plant clerks, office employees, executives,foremen, and others having supervisory authority, and specificallyexcluding Ed Bradle, James Cox, John Lily, Frank Bohman, CarlTreml, Kenneth Allen, Kenneth Liesch, Alvin Stauber, Glenn Wood-ford, Frank Stauber, Alfred Ward, Jerry Gilligin, John Matelski,Forrest Typton, and Marvin Salzman, constitute a unit appropriatefor the purposes of collective bargaining and that such unit will in-sure to employees of the Company at its Laona plant the full benefitof their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI. THE DETERMINATIONOF REPRESENTATIVESThe Company employs approximately 400 employees includingsupervisory employees at its Laona plant.Local 125 submitted tothe Regional Director evidence indicating that it represented a sub-stantial number of the Company's employees within the appropriateunit.We find that the question concerning representation which hasarisen can best be resolved by the conduct of an election.The parties agreed at the hearing that the pay roll for the periodending August 25, 1940, should be used as the basis for determiningeligibility to participate in the election.The pay roll submitted bythe Company bears the date August 24, 1940. Since August 25, 1940,fell on Sunday it is apparent that the parties intended the weekending August 24, 1940, as the pay-roll period for determining eligi-bility.We shall direct that' all employees within the appropriateunit who were on the Company's pay roll for the, period endingAugust 24, 1940, including employees who did not work during suchpay-roll period because they were ill or on vacation and, employeeswho were then or have since been temporarily laid off, but excludingthosewho have since quit or been discharged for cause, shall beeligible to participate in the election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employes at the Laona plant of The Connor Lumberand Land Co., Laona, Wisconsin, within the meaning of Section 9- (c)and Section 2 (6) and (7) of the Act.2.All production and maintenance employees of the Company atitsLaona plant including truck drivers, lumber inspectors'and thoseemployees working under the supervision of independent contractorsand Adolph Otto, but excluding employees of the Laona & Northerni 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDRailway Company, camp employees, independent contractors, time-keepers, plant clerks, office employees, executives, foremen and othershaving supervisory authority, and specifically excluding Ed Bradle,James Cox, John Lily, Frank Bohman, Carl Trend, Kenneth Allen,Kenneth Liesch, Alvin Stauber, Glenn Woodford, Frank Stauber,Alfred-Ward, Jerry Gilligin, John Matelski, Forrest Typton, and,Marvin Salzman, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDmECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with The Con-nor Lumber and Land Co., Laona, Wisconsin, an election by secretballot shall be conducted as early as possible but not later than thirty(30) days from the date of this Direction, under the direction andsupervision, of the Regional Director for the Twelfth Region, actingin this matter as agent for the National Labor Relations Board andsubject to Article III, Section 9, of said Rules and Regulations, amongall production and maintenance employees of The Connor Lumberand Land. Co., Laona, Wisconsin, at its Laona plant, who were em-ployed during the pay-roll period ending August 24, 1940, includingtruck drivers, lumber inspectors, and those employees working underthe supervision of the independent contractors and Adolph Otto, andemployees who did not work during said pay-roll period because theywere ill or on vacation, and those who were then or have since beentemporarily laid off, but excluding employees of Laona & NorthernRailway Company, camp -employees, independent contractors, time-.keepers, plant clerks, office employees, executives, foremen, and othershaving supervisory authority and specifically excluding Ed Bradle,James Cox, Jbhn Lily, Frank Bohman, Carl Treml, Kenneth Allen,Kenneth Liesch, Alvin Stauber, Glenn Woodford, Frank Stauber,AlfredWard, Jerry Gilligin, John Matelski, Forrest Typton, andMarvin Salzman, and those who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby Local 125, International Woodworkers of America, affiliated withthe Congress of Industrial Organizations, for the purposes of collec-tive bargaining. THECONNERLUMBER AND LAND CO.313[SAME TITLE]CERTIFICATION OF, REPRESENTATIVESOctober 22, 1940iOn September 18, 1940, the National Labor Relations Board issueditsDecision and Direction of Election in the above-entitled proceed-ing.Pursuant to the Direction of Election, an election by secretballot was conducted on October 2, 1940, under the direction, andsupervision of the Regional Director for the Twelfth Region (Mil-waukee,Wisconsin).On October 4, 1940, the Regional Director,acting pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, asamended, issuedand duly served upon the parties an Election Report.No objectionsto the conduct of the ballot or the Election Report have been filedby any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Number of employees eligible to vote-----------------------448Total number of ballots cast--------------------------------413Number of votes counted------------------------------------Number of votes for Local 125, International Woodworkers408of America,C. I. 0--------------------------------------- 294Number of votes againstLocal 125, International Woodworkersof America,C. I. 0--------------------------------------- 114Number of blank ballots------------------------------------1Number of void ballots-------------------------------------0Number of challenged ballots--------------------------------4By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series2, as amended.IT Is HEREBY CERTIFIED that Local 125, International Woodworkersof America, C. I. 0., has been designated and selected by a majorityof the production and maintenance employees of The Connor Lumberand Land Co. at its Laona plant, including truck drivers, lumberinspectors, and those employees working under the supervision ofindependent contractors and Adolph Otto, and excluding employeesof Laona and Northern Railway Company, camp employees, inde-pendent contractors, timekeepers, plant, clerical, and office employees,executives, foremen, and others having supervisory authority, as theirrepresentative for the purposes of collective bargaining, and that, 314DECISIONSOF NATIONALLABOR RELATIONS BOARDpursuant to the provisions of Section 9 (a) of the National LaborRelations Act, Local 125, InternationalWoodworkers of America,C. I. 0., is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours -of employment and other conditions ' of employment.27 N. L.R. B., No.66a.--